                                   1   James J. Pisanelli, Esq., Bar No. 4027
                                       JJP@pisanellibice.com
                                   2   Debra L. Spinelli, Esq., Bar No. 9695
                                       DLS@pisanellibice.com
                                   3   M. Magali Mercera, Esq., Bar No. 11742
                                       MMM@pisanellibice.com
                                   4   Brittnie T. Watkins, Esq., Bar No. 13612
                                       BTW@pisanellibice.com
                                   5   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   6   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   7   Facsimile: 702.214.2101
                                   8   Attorneys for Paris Las Vegas Operating Company, LLC
                                   9                               UNITED STATES DISTRICT COURT
                                  10                                      DISTRICT OF NEVADA
                                  11   TPOV ENTERPRISES 16, LLC, a Delaware            CASE NO. 2:17-cv-00346-JCM-VCF
                                       Limited Liability Company,
400 SOUTH 7TH STREET, SUITE 300




                                  12
  LAS VEGAS, NEVADA 89101




                                                             Plaintiff,
     PISANELLI BICE PLLC




                                  13   vs.
                                                                                       STIPULATION AND ORDER TO
                                  14   PARIS LAS VEGAS OPERATING                       AMEND THE STIPULATED
                                       COMPANY, LLC, a Nevada limited liability        CONFIDENTIALITY AGREEMENT AND
                                  15   company,                                        PROTECTIVE ORDER (ECF NO. 29)
                                  16                         Defendant.
                                  17   PARIS LAS VEGAS OPERATING
                                       COMPANY, LLC, a Nevada limited liability
                                  18   company,
                                  19                         Counterclaimant.
                                       vs.
                                  20
                                       TPOV ENTERPRISES, LLC, a Delaware
                                  21   Limited Liability Company, TPOV
                                       ENTERPRISES 16, LLC, a Delaware Limited
                                  22   Liability Company, ROWEN SEIBEL, an
                                       individual.
                                  23
                                                             Counter-defendants.
                                  24
                                  25
                                  26          Plaintiff/Counterdefendants TPOV Enterprises 16, LLC ("TPOV 16"), TPOV Enterprises,
                                  27   LLC ("TPOV"), and Rowen Seibel ("Seibel") and Defendant/Counterclaimant Paris Las Vegas
                                  28   Operating Company, LLC ("Paris") (collectively, the "Parties") by and through their undersigned


                                                                                      1
                                   1   counsel of record, request an order modifying the Order Regarding the Stipulated Confidentiality
                                   2   Agreement and Protective Order (ECF No. 29) (the "Protective Order"). Specifically, the Parties
                                   3   request to modify Section 13 of the Order to allow consultants or expert witnesses (together with
                                   4   their support staff) retained for the prosecution or defense of this litigation, provided that such an
                                   5   expert or consultant is not a current employee of a direct competitor of a party named in this action,
                                   6   to receive Highly Confidential Information, as that term is defined in the Protective Order. A copy
                                   7   of the proposed amended Protective Order is attached hereto as Exhibit 1. The Parties respectfully
                                   8   request that the Court adopt and enter the amended SPO.
                                   9   DATED this 17th day of March 2020.                DATED this 17th day of March 2020.
                                  10   PISANELLI BICE PLLC                               BAILEYKENNEDY
                                  11
                                       By:     /s/ M. Magali Mercera                     By:    /s/ Paul C. Williams
400 SOUTH 7TH STREET, SUITE 300




                                  12   James J. Pisanelli, Esq., Bar No. 4027            John R. Bailey, Esq., Bar No. 0137
  LAS VEGAS, NEVADA 89101




                                       Debra L. Spinelli, Esq., Bar No. 9695             Dennis L. Kennedy, Esq., Bar No. 1462
     PISANELLI BICE PLLC




                                  13   M. Magali Mercera, Esq., Bar No. 11742            Joshua P. Gilmore, Esq., Bar No. 11576
                                       Brittnie T. Watkins, Esq., Bar No. 13612          Paul C. Williams, Esq., Bar No. 12524
                                  14   400 South 7th Street, Suite 300                   Stephanie J. Glantz, Esq., Bar No. 14878
                                       Las Vegas, Nevada 89101                           8984 Spanish Ridge Avenue
                                  15                                                     Las Vegas, Nevada 89148-1302
                                  16
                                       Attorneys for Paris Las Vegas Operating           Attorneys for TPOV Enterprises 16, LLC,
                                  17   Company, LLC                                      TPOV Enterprises, LLC and Rowen Seibel
                                  18
                                  19
                                                                                     ORDER
                                  20
                                              IT IS SO ORDERED.
                                  21
                                  22
                                                                                     UNITED STATES MAGISTRATE JUDGE
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                         2
                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
400 SOUTH 7TH STREET, SUITE 300




                                  12
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                                  EXHIBIT 1
                                  23
                                        PROPOSED AMENDED STIPULATED
                                  24
                                  25
                                       CONFIDENTIALITY AGREEMENT AND
                                  26         PROTECTIVE ORDER
                                  27
                                  28


                                                     3
                                   1   James J. Pisanelli, Esq., Bar No. 4027
                                       JJP@pisanellibice.com
                                   2   Debra L. Spinelli, Esq., Bar No. 9695
                                       DLS@pisanellibice.com
                                   3   M. Magali Mercera, Esq., Bar No. 11742
                                       MMM@pisanellibice.com
                                   4   Brittnie T. Watkins, Esq., Bar No. 13612
                                       BTW@pisanellibice.com
                                   5   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   6   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   7   Facsimile: 702.214.2101
                                   8   Attorneys for Paris Las Vegas Operating Company, LLC
                                   9                               UNITED STATES DISTRICT COURT
                                  10                                      DISTRICT OF NEVADA
                                  11   TPOV ENTERPRISES 16, LLC, a Delaware            CASE NO. 2:17-cv-00346-JCM-VCF
                                       Limited Liability Company,
400 SOUTH 7TH STREET, SUITE 300




                                  12
  LAS VEGAS, NEVADA 89101




                                                             Plaintiff,
     PISANELLI BICE PLLC




                                  13   vs.
                                                                                       AMENDED STIPULATED
                                  14   PARIS LAS VEGAS OPERATING                       CONFIDENTIALITY AGREEMENT AND
                                       COMPANY, LLC, a Nevada limited liability        PROTECTIVE ORDER
                                  15   company,
                                  16                         Defendant.
                                  17   PARIS LAS VEGAS OPERATING
                                       COMPANY, LLC, a Nevada limited liability
                                  18   company,
                                  19                         Counterclaimant.
                                       vs.
                                  20
                                       TPOV ENTERPRISES, LLC, a Delaware
                                  21   Limited Liability Company, TPOV
                                       ENTERPRISES 16, LLC, a Delaware Limited
                                  22   Liability Company, ROWEN SEIBEL, an
                                       individual.
                                  23
                                                             Counter-defendants.
                                  24
                                  25
                                  26          Plaintiff/Counterdefendants TPOV Enterprises 16, LLC ("TPOV 16"), TPOV Enterprises,
                                  27   LLC ("TPOV"), and Rowen Seibel ("Seibel") and Defendant/Counterclaimant Paris Las Vegas
                                  28   Operating Company, LLC ("Paris") (collectively, the "Parties") by and through their undersigned


                                                                                      4
                                   1   counsel of record, hereby enter into this Stipulated Confidentiality Agreement and Protective Order
                                   2   pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Civ. P. 29. TPOV 16 and Paris are collectively referred
                                   3   to as the "Parties" in this Stipulation and individually as "Party." Whereas, the Parties desire to
                                   4   produce certain documents or other material which may contain proprietary and/or confidential
                                   5   information, it is hereby stipulated and agreed, by and between the Parties hereto, through their
                                   6   respective counsel of record, that:
                                   7          1. Applicability of this Protective Order. Subject to Section 2 below, this Protective Order
                                   8   does not and will not govern any trial proceedings in this action but will otherwise be applicable to
                                   9   and govern the handling of documents, depositions, deposition exhibits, interrogatory responses,
                                  10   responses to requests for admissions, responses to requests for production of documents, and all
                                  11   other discovery obtained pursuant to Federal Rules of Civil Procedure or other legal process by or
400 SOUTH 7TH STREET, SUITE 300




                                  12   from, or produced on behalf of, a party or witness in connection with this action. Such information
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   hereinafter shall be referred to as "Discovery Material." Additionally, as used herein, "Producing
                                  14   Party" or "Disclosing Party" shall refer to the parties and nonparties that give testimony or produce
                                  15   documents or other information in connection with this action; "Receiving Party" shall refer to the
                                  16   parties in this action that receive such information, and "Authorized Recipient" shall refer to any
                                  17   person or entity authorized by Sections 12 and 13 of this Protective Order to obtain access to
                                  18   Confidential Information, Highly Confidential Information, or the contents of such Discovery
                                  19   Material.
                                  20          2. No Waiver. This Protective Order is entered solely for the purpose of facilitating the
                                  21   exchange of documents and information among the parties to this action without involving the
                                  22   Court unnecessarily in the process. Nothing in this Protective Order, nor the production of any
                                  23   information or document under the terms of this Protective Order, nor any proceedings pursuant to
                                  24   this Protective Order shall be deemed to be a waiver of any rights or objections to challenge the
                                  25   authenticity or admissibility of any document, testimony, or other evidence at trial. Additionally,
                                  26   this Protective Order will not prejudice the right of any party or nonparty to oppose production of
                                  27   any information on the ground of attorney-client privilege, work product doctrine, or any other
                                  28   privilege or protection provided under the law.


                                                                                         5
                                   1            3. Designation of Information. Any Producing Party may designate Discovery Material
                                   2   that is in its possession, custody, or control produced to a Receiving Party as "Confidential" or
                                   3   "Highly Confidential" under the terms of this Protective Order if the Producing Party in good faith
                                   4   reasonably believes that such Discovery Material contains nonpublic, confidential information as
                                   5   defined in Sections 5 and 6 below.
                                   6            4. Exercise of Restraint and Care in Designating Material for Protection. Each
                                   7   Producing Party that designates information or items for protection under this Protective Order must
                                   8   take care to limit any such designation to specific material that qualifies under the appropriate
                                   9   standards. Indiscriminate designations are prohibited.
                                  10            5. Confidential Information. For purposes of this Protective Order, "Confidential
                                  11   Information "means all information and information that constitutes, reflects, or discloses nonpublic
400 SOUTH 7TH STREET, SUITE 300




                                  12   information, trade secrets, know-how, or other financial, proprietary, commercially sensitive,
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   confidential business, marketing, regulatory, or strategic information (regarding business plans or
                                  14   strategies, technical data, and nonpublic designs), the disclosure of which the Producing Party
                                  15   believes in good faith might reasonably result in economic or competitive, or business injury to the
                                  16   Producing Party (or its affiliates, personnel, or clients) and which is not publicly known and cannot
                                  17   be ascertained from an inspection of publicly available sources, documents, material, or devices.
                                  18   "Confidential Information" shall also include sensitive personal information that is not otherwise
                                  19   publicly available, such as home addresses; social security numbers; dates of birth; employment
                                  20   personnel files; medical information; home telephone records/numbers; employee disciplinary
                                  21   records; court documents sealed by another court or designated Confidential by agreement of the
                                  22   parties in another matter; wage statements or earnings statements; employee benefits data; tax
                                  23   records; and other similar personal financial information. A party may also designate as
                                  24   "CONFIDENTIAL" compilations of publicly available discovery materials, which would not be
                                  25   known publicly in a compiled form and the disclosure of which the Producing Party believes in
                                  26   good faith might reasonably result in economic or competitive, or business injury to the Producing
                                  27   Party.
                                  28


                                                                                         6
                                   1           6. Highly Confidential Information. For purposes of this Protective Order, "Highly
                                   2   Confidential Information" is any Protected Data and/or Confidential Information as defined in
                                   3   Section 5 above that also includes (a) extremely sensitive, highly confidential, nonpublic
                                   4   information, consisting either of trade secrets or proprietary or other highly confidential business,
                                   5   financial, regulatory, private, or strategic information (including information regarding business
                                   6   plans, technical data, and nonpublic designs), the disclosure of which would create a substantial
                                   7   risk of competitive, business, or personal injury to the Producing Party, and/or (b) nonpublic
                                   8   documents or information reflecting the substance of conduct or communications that are the
                                   9   subject of state, federal, or foreign government investigations. Certain Protected Data may compel
                                  10   alternative or additional protections beyond those afforded Highly Confidential Information, in
                                  11   which event the parties shall meet and confer in good faith, and, if unsuccessful, the party seeking
400 SOUTH 7TH STREET, SUITE 300




                                  12   any greater protection shall move the Court for appropriate relief. A party may re-designate material
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   originally "CONFIDENTIAL" as "HIGHLY CONFIDENTIAL" by giving notice of such a re-
                                  14   designation to all parties.
                                  15           7. Designating Confidential Information or Highly Confidential Information. If any
                                  16   party in this action determines in good faith that any information, documents, things, or responses
                                  17   produced in the course of discovery in this action should be designated as Confidential Information
                                  18   or Highly Confidential Information (the "Designating Party"), it shall advise any party receiving
                                  19   such material of this fact, and all copies of such documents, things, or responses, or portions thereof
                                  20   deemed to be confidential shall be marked "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL"
                                  21   (whether produced in hard copy or electronic form) at the expense of the designating party and
                                  22   treated as such by all parties. A Designating Party may inform another party that a document is
                                  23   Confidential or Highly Confidential by providing the Bates number of the document in writing. If
                                  24   Confidential or Highly Confidential Information is produced via an electronic form on a computer
                                  25   readable medium (e.g., CD-ROM), other digital storage medium, or via Internet transmission, the
                                  26   Producing Party or Designating Party shall affix in a prominent place on the storage medium or
                                  27   container file on which the information is stored, and on any container(s) for such medium, the
                                  28   legend "Includes CONFIDENTIAL INFORMATION" or "Includes HIGHLY CONFIDENTIAL


                                                                                          7
                                   1   INFORMATION." Nothing in this section shall extend confidentiality or the protections associated
                                   2   therewith to any information that does not otherwise constitute "Confidential Information" or
                                   3   "Highly Confidential Information" as defined in Sections 5 and 6 herein.
                                   4          8. Redaction Allowed. Any Producing Party may redact from the documents or things it
                                   5   produces matter that the Producing Party claims is subject to the attorney-client privilege, the work
                                   6   product doctrine, a legal prohibition against disclosure, or any other privilege from disclosure. Any
                                   7   Producing Party also may redact information that is both personal and nonresponsive, such as a
                                   8   social security number. A Producing Party may not withhold nonprivileged, responsive information
                                   9   solely on the grounds that such information is contained in a document that includes privileged
                                  10   information. The Producing Party shall mark each redaction with a legend stating "REDACTED,"
                                  11   and include an annotation indicating the specific reason for the redaction (e.g., "REDACTED—
400 SOUTH 7TH STREET, SUITE 300




                                  12   Work Product"). All documents redacted based on attorney client privilege or work product
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   immunity shall be listed in an appropriate log in conformity with federal law and Federal Rule of
                                  14   Civil Procedure 26(b)(5). Where a document consists of more than one page, the page on which
                                  15   information has been redacted shall so be marked. The Producing Party shall preserve an unredacted
                                  16   version of such document.
                                  17          9. Use of Confidential Information or Highly Confidential Information. Except as
                                  18   provided herein, Confidential Information and Highly Confidential Information designated or
                                  19   marked shall be maintained in confidence, used solely for the purposes of this action, to the extent
                                  20   not otherwise prohibited by an order of the Court, shall be disclosed to no one except those persons
                                  21   identified herein in Sections 12 and 13, and shall be handled in such manner until such designation
                                  22   is removed by the Designating Party or by order of the Court. Confidential or Highly Confidential
                                  23   information produced by another party shall not be used by any Receiving Party for any
                                  24   commercial, competitive or personal purpose. Nothing in this Protective Order shall govern or
                                  25   restrict a Producing Party's use of its own Confidential or Highly Confidential Information in any
                                  26   way.
                                  27          10. Once the Court enters this Protective Order, a party shall have forty-five (45) calendar
                                  28   days to designate as Confidential or Highly Confidential any documents previously produced in


                                                                                         8
                                   1   this action, which it can do by stamping "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" on
                                   2   the document, or informing the other parties of the Bates-numbers of the documents so designated.
                                   3          11. Use of Confidential Information and Highly Confidential Information in
                                   4   Depositions. Counsel for any party shall have the right to disclose Confidential or Highly
                                   5   Confidential Information at depositions, provided that such disclosure is consistent with this
                                   6   Protective Order, including Sections 12 and 13. Any counsel of record may request that all persons
                                   7   not entitled under Sections 12 or 13 of this Protective Order to have access to Confidential
                                   8   Information or Highly Confidential Information leave the deposition room during the confidential
                                   9   portion of the deposition. Failure of such other persons to comply with a request to leave the
                                  10   deposition shall constitute substantial justification for counsel to advise the witness that the witness
                                  11   need not answer the question where the answer would disclose Confidential Information or Highly
400 SOUTH 7TH STREET, SUITE 300




                                  12   Confidential Information. Additionally, at any deposition session, (1) upon inquiry with regard to
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   the content of any discovery material(s) designated or marked as "CONFIDENTIAL" or "HIGHLY
                                  14   CONFIDENTIAL;" (2) whenever counsel for a party deems that the answer to a question may result
                                  15   in the disclosure or revelation of Confidential or Highly Confidential Information; and/or (3)
                                  16   whenever counsel for a party deems that the answer to any question has resulted in the disclosure
                                  17   or revelation of Confidential or Highly Confidential Information, counsel to any party may
                                  18   designate portions of a deposition transcript and/or video of any deposition (or any other testimony)
                                  19   as containing Confidential or Highly Confidential Information in accordance with this Order by a
                                  20   statement on the record during the deposition or by notifying all other parties in writing, within
                                  21   thirty (30) calendar days of receiving the transcript or video that it contains Confidential or Highly
                                  22   Confidential Information and designating the specific pages, lines, and/or counter numbers as
                                  23   containing Confidential or Highly Confidential Information. If a designation is made via a statement
                                  24   on the record during a deposition, counsel must follow up in writing within thirty (30) calendar
                                  25   days of receiving the transcript or video, identifying the specific pages, lines, and/or counter
                                  26   numbers containing the Confidential or Highly Confidential Information. If no confidentiality
                                  27   designations are made within the thirty (30) day period, the entire transcript shall be considered
                                  28   non-confidential. During the thirty (30) day period, the entire transcript and video shall be treated


                                                                                          9
                                   1   as Highly Confidential Information. All originals and copies of deposition transcripts that contain
                                   2   Confidential Information or Highly Confidential Information shall be prominently marked
                                   3   "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL " on the cover thereof and, if and when filed
                                   4   with the Court, the portions of such transcript so designated shall be filed under seal. Counsel must
                                   5   designate   portions   of   a   deposition   transcript   as   "CONFIDENTIAL"         or   "HIGHLY
                                   6   CONFIDENTIAL" within thirty (30) calendar days of receiving the transcript. Any DVD or other
                                   7   digital storage medium containing Confidential or Highly Confidential deposition testimony shall
                                   8   be labeled in accordance with the provisions of Section 7.
                                   9          12. Persons Authorized to Receive Confidential Information. Confidential Information
                                  10   produced pursuant to this Protective Order may be disclosed or made available only to the Court,
                                  11   its employees, other court personnel, any discovery referee, mediator or other official who may be
400 SOUTH 7TH STREET, SUITE 300




                                  12   appointed by the Court, and to the persons below:
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13          (a) A party, or officers, directors, employees, and agents of a party deemed necessary by
                                  14   counsel to aid in the prosecution, defense, or settlement of this action;
                                  15          (b) Counsel for a party (including in house attorneys, outside attorneys associated with a
                                  16   law firm(s) of record, and paralegal, clerical, and secretarial staff employed by such counsel);
                                  17          (c) Persons retained by a party to provide litigation support services (photocopying,
                                  18   videotaping, translating, preparing exhibits or demonstrations, organizing, storing, retrieving data
                                  19   in any form or medium, etc.);
                                  20          (d) Consultants or expert witnesses (together with their support staff) retained for the
                                  21   prosecution or defense of this litigation, provided that such an expert or consultant is not a current
                                  22   employee of a direct competitor of a party named in this action;1
                                  23          (e) Court reporter(s) and videographers(s) employed in this action;
                                  24          (f) Any authors or recipients of the Confidential Information;
                                  25
                                  26
                                  27
                                       1
                                             A party may seek leave of court to provide information to a consultant employed by a
                                  28   competitor.

                                                                                         10
                                   1          (g) A witness at any deposition or other proceeding in this action, who shall sign the
                                   2   Confidentiality Agreement attached as "Exhibit A" to this Protective Order before being shown a
                                   3   confidential document; and
                                   4          (h) Any other person as to whom the parties in writing agree or that the Court in these
                                   5   proceedings so designates.
                                   6          Any person to whom Confidential Information is disclosed pursuant to subparts (a) through
                                   7   (h) hereinabove shall be advised that the Confidential Information is being disclosed pursuant to an
                                   8   order of the Court, that the information may not be disclosed by such person to any person not
                                   9   permitted to have access to the Confidential Information pursuant to this Protective Order, and that
                                  10   any violation of this Protective Order may result in the imposition of such sanctions as the Court
                                  11   deems proper. Any person to whom Confidential Information is disclosed pursuant to subpart (c),
400 SOUTH 7TH STREET, SUITE 300




                                  12   (d), (g), or (h) of this section shall also be required to execute a copy of the form Exhibit A. The
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   persons shall agree in writing to be bound by the terms of this Protective Order by executing a copy
                                  14   of Exhibit A (which shall be maintained by the counsel of record for the party seeking to reveal the
                                  15   Confidential Information) in advance of being shown the Confidential Information. No party (or its
                                  16   counsel) shall discourage any persons from signing a copy of Exhibit A. If a person refuses to
                                  17   execute a copy of Exhibit A, the party seeking to reveal the Confidential Information shall seek an
                                  18   order from the Court directing that the person be bound by this Protective Order. In the event of the
                                  19   filing of such a motion, Confidential Information may not be disclosed to such person until the
                                  20   Court resolves the issue. Proof of each written agreement provided for under this Section shall be
                                  21   maintained by each of the parties while this action is pending and disclosed to the other parties upon
                                  22   good cause shown and upon order of the Court.
                                  23          13. Persons Authorized to Receive Highly Confidential Information. "HIGHLY
                                  24   CONFIDENTIAL" documents and information may be used only in connection with this case and
                                  25   may be disclosed only to the Court and the persons listed in subsections (b) to (e) and (g) to (h) of
                                  26   Section 12 above, but shall not be disclosed to a party, or an employee of a party, unless otherwise
                                  27   agreed or ordered. With respect to sub-section (f), the parties will consider disclosure of Highly
                                  28   Confidential Information to an author or recipient on a case by case basis. Any person to whom


                                                                                         11
                                   1   Highly Confidential Information is disclosed pursuant to sub-sections (c), (d), (g) or (h) of Section
                                   2   12 above shall also be required to execute a copy of the form Exhibit A.
                                   3          14. Filing of Confidential Information or Highly Confidential Information With Court.
                                   4   Any party seeking to file or disclose materials designated as Confidential Information or Highly
                                   5   Confidential Information with the Court in this Action must seek to file such Confidential or Highly
                                   6   Confidential Information under seal pursuant to LR IA 10-5 of the U.S. District Court Rules for the
                                   7   District of Nevada for Sealing Court Records. The Designating Party will have the burden to
                                   8   provide the Court with any information necessary to support the designation as Confidential or
                                   9   Highly Confidential Information.
                                  10          15. Notice to Nonparties. Any party issuing a subpoena to a nonparty shall enclose a copy
                                  11   of this Protective Order and advise the nonparty that it may designate any Discovery Material it
400 SOUTH 7TH STREET, SUITE 300




                                  12   produces pursuant to the terms of this Protective Order, should the nonparty producing party wish
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   to do so. This Order shall be binding in favor of nonparty designating parties to the maximum extent
                                  14   permitted by law. Any nonparty invoking the Protective Order shall comply with, and be subject
                                  15   to, all applicable sections of the Protective Order.
                                  16          16. Knowledge of Unauthorized Use or Possession. If a party receiving Confidential
                                  17   Information or Highly Confidential Information learns of any possession, knowledge, use or
                                  18   disclosure of any Confidential Information or Highly Confidential Information in violation of the
                                  19   terms of this Protective Order, the Receiving Party shall immediately notify in writing the party that
                                  20   produced the Confidential Information or Highly Confidential Information. The Receiving Party
                                  21   shall promptly furnish the Producing Party the full details of such possession, knowledge, use or
                                  22   disclosure. With respect to such unauthorized possession, knowledge, use or disclosure the
                                  23   Receiving Party shall assist the Producing Party in remedying the disclosure (e.g., by retrieving the
                                  24   Confidential Information from an unauthorized recipient) and/or preventing its recurrence.
                                  25          17. Copies, Summaries or Abstracts. Any copies, summaries, abstracts or exact
                                  26   duplications of Confidential Information or Highly Confidential Information shall be marked
                                  27   "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" and shall be considered Confidential
                                  28   Information or Highly Confidential Information subject to the terms and conditions of this


                                                                                          12
                                   1   Protective Order. Attorney-client communications and attorney work product regarding
                                   2   Confidential Information or Highly Confidential Information shall not be subject to this section,
                                   3   regardless of whether they summarize, abstract, paraphrase, or otherwise reflect Confidential
                                   4   Information or Highly Confidential Information.
                                   5          18. Information Not Confidential. The restrictions set forth in this Protective Order shall
                                   6   not be construed to apply to any information or materials that:
                                   7          (a) Were lawfully in the Receiving Party's possession prior to such information being
                                   8   designated as Confidential or Highly Confidential Information in this action, and that the Receiving
                                   9   Party is not otherwise obligated to treat as confidential;
                                  10          (b) Were obtained without any benefit or use of Confidential or Highly Confidential
                                  11   Information from a third party having the right to disclose such information to the Receiving Party
400 SOUTH 7TH STREET, SUITE 300




                                  12   without restriction or obligation of confidentiality;
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13          (c) Were independently developed after the time of disclosure by persons who did not have
                                  14   access to the Producing Party's Confidential or Highly Confidential Information;
                                  15          (d) Have been or become part of the public domain by publication or otherwise and not due
                                  16   to any unauthorized act or omission on the part of a Receiving Party; or
                                  17          (e) Under law, have been declared to be in the public domain.
                                  18          19. Challenges to Designations. Any party may object to the designation of Confidential
                                  19   Information or Highly Confidential Information on the ground that such information does not
                                  20   constitute Confidential Information or Highly Confidential Information by serving written notice
                                  21   upon counsel for the Producing Party within ninety (90) calendar days of the date the item(s) was
                                  22   designated, specifying the item(s) in question and the grounds for the objection. The Producing
                                  23   Party shall have thirty (30) calendar days to respond to the challenge of designation. If a party
                                  24   objects to the designation of any materials as Confidential or Highly Confidential Information, the
                                  25   party challenging the designation shall arrange for meet and confer to be held within ten (10) court
                                  26   days of service of the response to the designation challenge by the Producing Party to attempt to
                                  27   informally resolve the dispute. If the parties cannot resolve the matter, the party making the
                                  28   designation may file a motion with the Court to resolve the dispute. Such motions must be filed


                                                                                          13
                                   1   within ten (10) court days of the meet and confer. This Protective Order will not affect the burden
                                   2   of proof on any such motion, or impose any burdens upon any party that would not exist had the
                                   3   Protective Order not been entered; as a general matter, the burden shall be on the person making
                                   4   the designation to establish the propriety of the designation. Any contested information shall
                                   5   continue to be treated as confidential and subject to this Protective Order until such time as such
                                   6   motion has been ruled upon.
                                   7          20. Use in Court. If any Confidential Information or Highly Confidential Information is
                                   8   used in any pretrial Court proceeding in this action, it shall not necessarily lose its confidential
                                   9   status through such use, and the party using such information shall take all reasonable steps
                                  10   consistent with the U.S. District Court Rules for the District of Nevada governing Sealing Court
                                  11   Records and LR IC 6-1 to maintain its confidentiality during such use.
400 SOUTH 7TH STREET, SUITE 300




                                  12          21. Reservation of Rights. The parties each reserve the right to seek or oppose additional
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   or different protection for particular information, documents, materials, items or things, including
                                  14   but not limited to, items which they consider to be attorney's eyes only in nature. This Stipulation
                                  15   shall neither enlarge nor affect the proper scope of discovery in this Action. In addition, this
                                  16   Stipulation shall not limit or circumscribe in any manner any rights the Parties (or their respective
                                  17   counsel) may have under common law or pursuant to any state, federal, or foreign statute or
                                  18   regulation, and/or ethical rule.
                                  19          22. Inadvertent Failure to Designate. The inadvertent failure to designate information
                                  20   produced in discovery as Confidential or Highly Confidential shall not be deemed, by itself, to be
                                  21   a waiver of the right to so designate such discovery materials as Confidential Information or Highly
                                  22   Confidential Information. Within a reasonable time of learning of any such inadvertent failure, the
                                  23   Producing Party shall notify all Receiving Parties of such inadvertent failure and take such other
                                  24   steps as necessary to correct such failure after becoming aware of it. Disclosure of such discovery
                                  25   materials to any other person prior to later designation of the discovery materials in accordance
                                  26   with this section shall not violate the terms of this Protective Order. However, immediately upon
                                  27   being notified of an inadvertent failure to designate, all parties shall treat such information as though
                                  28


                                                                                          14
                                   1   properly designated, and shall take any actions necessary to prevent any future unauthorized
                                   2   disclosure, use, or possession.
                                   3             23. No Waiver of Privilege. Disclosure (including production) of information after the
                                   4   parties' entry of this Protective Order that a party or nonparty later claims was inadvertent and
                                   5   should not have been disclosed because of a privilege, including, but not limited to, the attorney-
                                   6   client privilege or work product doctrine ("Privileged Information"), shall not constitute a waiver
                                   7   of, or estoppel as to, any claim of attorney-client privilege, attorney work product, or other ground
                                   8   for withholding production as to which the Disclosing or Producing Party would be entitled in this
                                   9   action.
                                  10             24. Effect of disclosure of Privileged Information. The Receiving Party hereby agrees to
                                  11   promptly return, sequester, or destroy any Privileged Information disclosed or produced by
400 SOUTH 7TH STREET, SUITE 300




                                  12   Disclosing or Producing Party upon request by Disclosing or Producing Party regardless of whether
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   the Receiving Party disputes the designation of Privileged Information. The Receiving Party may
                                  14   sequester (rather than return or destroy) such Privileged Information only if it contends that the
                                  15   information itself is not privileged or otherwise protected and it challenges the privilege
                                  16   designation, in which case it may only sequester the information until the claim of privilege or other
                                  17   protection is resolved. If any party disputes the privilege claim ("Objecting Party"), that Objecting
                                  18   Party shall object in writing by notifying the Producing Party of the dispute and the basis therefore.
                                  19   The parties thereafter shall meet and confer in good faith regarding the disputed claim within
                                  20   fourteen (14) business days after service of the written objection. In the event that the parties do not
                                  21   resolve their dispute, the Objecting Party may bring a motion for a determination of whether a
                                  22   privilege applies within fourteen (14) business days of the meet and confer session, but may only
                                  23   contest the asserted privileges on ground other than the inadvertent production of such document(s).
                                  24   In making such a motion, the Objecting Party shall not disclose the content of the document(s) at
                                  25   issue, but may refer to the information contained on the privilege log. Nothing herein shall relieve
                                  26   counsel from abiding by applicable ethical rules regarding inadvertent disclosure and discovery of
                                  27   inadvertently disclosed privileged or otherwise protected material. The failure of any party to
                                  28   provide notice or instructions under this Paragraph shall not constitute a waiver of, or estoppel as


                                                                                          15
                                   1   to, any claim of attorney-client privilege, attorney work product, or other ground for withholding
                                   2   production as to which the Disclosing or Producing Party would be entitled in this action.
                                   3           25. Inadvertent Production of Non-Discoverable Documents. If a Producing Party
                                   4   inadvertently produces a document that contains no discoverable information, the Producing Party
                                   5   may request in writing that the Receiving Party return the document, and the Receiving Party will
                                   6   return the document. A Producing Party may not request the return of a document pursuant to this
                                   7   section if the document contains any discoverable information. If a Producing Party inadvertently
                                   8   fails to redact personal information (e.g., a social security number), the Producing Party may
                                   9   provide the Receiving Party a substitute version of the document that redacts the personal
                                  10   information, and the Receiving Party shall return the original, unredacted document to the
                                  11   Producing Party.
400 SOUTH 7TH STREET, SUITE 300




                                  12           26. Return of Information. Within thirty (30) days after the final disposition of this action,
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   all Confidential Material and/or Highly Confidential Material produced by an opposing party or
                                  14   nonparty (including, without limitation, any copies, extracts or summaries thereof) as part of
                                  15   discovery in this action shall be destroyed by the parties to whom the Confidential Material and/or
                                  16   Highly Confidential Material was produced, and each counsel shall, by declaration delivered to all
                                  17   counsel for the Producing Party, affirm that all such Confidential Material and/or Highly
                                  18   Confidential Material (including, without limitation, any copies, extracts or summaries thereof) has
                                  19   been destroyed; provided, however, that each counsel shall be entitled to retain pleadings, motions
                                  20   and memoranda in support thereof, declarations or affidavits, deposition transcripts and videotapes,
                                  21   or documents reflecting attorney work product or consultant or expert work product, even if such
                                  22   material contains or refers to Confidential Material and/or Highly Confidential Material, but only
                                  23   to the extent necessary to preserve a litigation file with respect to this action.
                                  24           27. Attorney's Fees. Nothing in this Protective Order is intended to either expand or limit
                                  25   a prevailing party's right under the Federal Rules of Civil Procedure or other applicable state or
                                  26   federal law to pursue costs and attorney's fees incurred related to confidentiality designations or the
                                  27   abuse of the process described herein.
                                  28


                                                                                           16
                                   1          28. Injunctive Relief and Sanctions Available for Unauthorized Disclosure or Use of
                                   2   Confidential Information or Highly Confidential Information. The Parties and/or nonparties
                                   3   shall not utilize any Confidential Information and/or Highly Confidential Information for their own
                                   4   personal and/or business advantage or gain, aside from purpose(s) solely related to the instant
                                   5   litigation. The Parties and nonparties acknowledge and agree that unauthorized use and/or
                                   6   disclosure of Confidential Information and/or Highly Confidential Information beyond this
                                   7   litigation shall subject the offending party or nonparty to sanctions contemplated in Fed. R. Civ. P.
                                   8   37(b)(2)(A), up to and including entry of judgment against the offending party in circumstances
                                   9   involving willful disobedience with this order. Further, the Parties and/or nonparties receiving or
                                  10   being given access to Confidential Information and/or Highly Confidential Information
                                  11   acknowledge that monetary remedies would be inadequate to protect each party in the case of
400 SOUTH 7TH STREET, SUITE 300




                                  12   unauthorized disclosure or use of Confidential Information or Highly Confidential Information that
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   the Receiving Party only received through discovery in this action and that injunctive relief would
                                  14   be necessary and appropriate to protect each party's rights in the event there is any such
                                  15   unauthorized disclosure or use of Confidential Information or Highly Confidential Information. The
                                  16   availability of injunctive relief to protect against the unauthorized disclosure or use of Confidential
                                  17   Information or Highly Confidential Information shall not be exclusive.
                                  18          29. Other Actions and Proceedings. If a Receiving Party (a) is subpoenaed in another
                                  19   action, investigation, or proceeding, (b) is served with a demand in another action, investigation, or
                                  20   proceeding, or (c) is served with any legal process by one not a party to this Protective Order,
                                  21   seeking materials which were produced or designated as Confidential of Highly Confidential
                                  22   pursuant to this Protective Order, the Receiving Party shall give prompt actual written notice by
                                  23   electronic transmission to counsel of record for such Producing Party within five (5) business days
                                  24   of receipt of such subpoena, demand or legal process, or such shorter notice as may be required to
                                  25   provide other parties with the opportunity to object to the immediate production of the requested
                                  26   discovery materials to the extent permitted by law. The burden of opposing enforcement of the
                                  27   subpoena shall fall upon the party or nonparty who produced or designated the Discovery Material
                                  28   as Confidential or Highly Confidential Information. Unless the party or nonparty who produced or


                                                                                         17
                                   1   designated the Confidential or Highly Confidential Information obtains an order directing that the
                                   2   subpoena not be complied with, and serves such order upon the Receiving Party prior to production
                                   3   pursuant to the subpoena, the Receiving Party shall be permitted to produce documents responsive
                                   4   to the subpoena on the subpoena response date. Compliance by the Receiving Party with any order
                                   5   directing production pursuant to a subpoena of any Confidential or Highly Confidential Information
                                   6   shall not constitute a violation of this Protective Order. Nothing in this Protective Order shall be
                                   7   construed as authorizing a party to disobey a lawful subpoena issued in another action.
                                   8          30. Execution in Counterparts. This Protective Order may be signed in counterparts, and
                                   9   a fax or "PDF" signature shall have the same force and effect as an original ink signature.
                                  10          31. Order Survives Termination. This Protective Order shall survive the termination of
                                  11   this action, and the Court shall retain jurisdiction to resolve any dispute concerning the use of
400 SOUTH 7TH STREET, SUITE 300




                                  12   information disclosed hereunder.
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   DATED this 17th day of March 2020.               DATED this 17th day of March 2020.
                                  14   PISANELLI BICE PLLC                              BAILEYKENNEDY
                                  15
                                       By:     /s/ M. Magali Mercera                    By:    /s/ Paul C. Williams
                                  16   James J. Pisanelli, Esq., Bar No. 4027           John R. Bailey, Esq., Bar No. 0137
                                       Debra L. Spinelli, Esq., Bar No. 9695            Dennis L. Kennedy, Esq., Bar No. 1462
                                  17   M. Magali Mercera, Esq., Bar No. 11742           Joshua P. Gilmore, Esq., Bar No. 11576
                                       Brittnie T. Watkins, Esq., Bar No. 13612         Paul C. Williams, Esq., Bar No. 12524
                                  18   400 South 7th Street, Suite 300                  Stephanie J. Glantz, Esq., Bar No. 14878
                                       Las Vegas, Nevada 89101                          8984 Spanish Ridge Avenue
                                  19                                                    Las Vegas, Nevada 89148-1302
                                  20
                                       Attorneys for Paris Las Vegas Operating          Attorneys for TPOV Enterprises 16, LLC,
                                  21   Company, LLC                                     TPOV Enterprises, LLC and Rowen Seibel
                                  22
                                  23                                                ORDER
                                  24         IT IS SO ORDERED.
                                            Dated this 18th day of March, 2020.
                                  25
                                  26                                                UNITED STATES MAGISTRATE JUDGE
                                  27
                                  28


                                                                                        18
                                   1                                                 EXHIBIT "A"
                                   2                                   CONFIDENTIALITY AGREEMENT
                                   3           I, ______________________________ do hereby acknowledge and agree, under penalty of
                                   4   perjury, as follows:
                                   5           1.      I have read the Amended Stipulated Confidentiality Agreement and Protective Order
                                   6   ("the Protective Order") entered in TPOV Enterprises 16, LLC. v. Paris Las Vegas Operating
                                   7   Company, LLC, 2:17-cv-00346 on __________________, _____, and I fully understand its contents.
                                   8           2.      I hereby agree and consent to be bound by the terms of the Protective Order and to comply
                                   9   with it in all respects, and to that end, I hereby knowingly and voluntarily submit and subject myself to the
                                  10   personal jurisdiction of the United States District Court, District of Nevada so that the said court shall have
                                  11   the power and authority to enforce the Protective Order and to impose appropriate sanctions upon me for
400 SOUTH 7TH STREET, SUITE 300




                                  12   knowingly violating the Protective Order, including punishment for contempt of court for a knowing
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13   violation of the Protective Order.
                                  14           3.      I understand that by signing this instrument, I will be eligible to receive "Confidential
                                  15   Information" and/or "Highly Confidential Information" under the terms and conditions of the
                                  16   Protective Order. I further understand and agree that I must treat any "Confidential Information"
                                  17   and/or "Highly Confidential Information" in accordance with the terms and conditions of the
                                  18   Protective Order, and that, if I should knowingly make a disclosure of any such information in a
                                  19   manner unauthorized by the Protective Order, I will have violated a court order, will be in contempt
                                  20   of court, and will be subject to punishment by the court for such conduct.
                                  21
                                  22   DATED:
                                                                                                  (Signature)
                                  23
                                  24                                                              (Printed Name)
                                  25                                                              __________________________________
                                  26                                                              (Address)
                                  27
                                  28


                                                                                             19
